Citation Nr: 1452944	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 24, 2008 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1866 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted entitlement to service connection for tinnitus, and provided an initial 10 percent rating, effective June 24, 2008.

On his December 2011, substantive appeal VA Form 9 the Veteran requested a Board videoconference hearing.  In October 2013, the Veteran withdrew his request for a Board hearing in writing.

The Veteran filed notices of disagreement with the initial rating assigned for his hearing loss disability and with the effective date assigned for his award of service connection for posttraumatic stress disorder (PTSD).  He was issued Statements of the Case (SOC) regarding these issues in July 2010 (hearing loss) and September 2010 (PTSD).  Although the Veteran submitted a VA Form 9 in August 2010, he specifically indicated he wanted to appeal the effective date of his award for tinnitus, and did not indicate he wished to substantively appeal his initial hearing loss rating.  Additionally, the Veteran did not file a substantive appeal regarding the effective date of his award of PTSD.  As such, the Board is only addressing entitlement to an earlier effective date for tinnitus in this Remand.

The issue of whether there was clear and unmistakable error in a May 1971 rating decision that denied service connection for tinnitus was raised by the Veteran in an August 2010 statement.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran argues that his award of service connection for tinnitus should have an earlier effective date of July 17, 1969, the date he initially filed a claim for service connection for an ear condition.  He has contended that VA incorrectly denied his initial claim in 1971.  While he did not specifically state there was "clear and unmistakable error" in the 1971 rating decision, he is essentially contending that there is clear and unmistakable error in the May 1971 rating decision that denied service connection for tinnitus.  

The Board finds that it must defer consideration of the Veteran's claim for entitlement to an effective date earlier than June 24, 2008, for the award of service connection for tinnitus to allow the agency of original jurisdiction to consider the claims of clear and unmistakable error in the first instance, as such claims are inextricably intertwined with the claim for an earlier effective date for the award of service connection for tinnitus.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, adjudication of the claim of clear and unmistakable error is found in the May 1971 rating decision which denied service connection for tinnitus would have a direct impact on the effective date assigned for the award of service connection for tinnitus.

Accordingly, the case is REMANDED for the following action:

The appellate issue of entitlement to an earlier effective date for the award of service connection for tinnitus is inextricably intertwined with the issues of whether there was clear and unmistakable error in the May 1971 rating decision that has been referred to the agency of original jurisdiction in the Introduction. 

After the agency of original jurisdiction adjudicates the referred claim of whether there was clear and unmistakable error in the May 1971 rating decision which denied entitlement to service connection for tinnitus, then it should readjudicate the claim for entitlement to an effective date earlier than June 24, 2008, for the award of service connection for tinnitus.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




